Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed September 26, 2022. 

Amendments
           Applicant's amendments, filed September 26, 2022, is acknowledged. Applicant has cancelled Claims 1-38, 40, 42-44, and 46, amended Claims 39 and 41, and added Claims 47-55. 
	Claims 39, 41, 45, and 47-55 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/GB2016/053343 filed on October 27, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of UK 1519086.1 filed on October 28, 2015 has been filed with the instant application.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 11, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter:  
SEQ ID NO:2 is the wildtype nucleotide sequence of CFI. 
SEQ ID NO:8 is Applicant’s codon-optimized version of SEQ ID NO:2. 
SEQ ID NO:8 differs from SEQ ID NO:2 at 432 positions. 

Bancel et al (U.S. 2014/0010861) is considered closest relevant prior art for having disclosed a nucleic acid molecule encoding Complement Factor I and comprising a nucleic acid sequence that is 80% identical to SEQ ID NO:8, to wit, SEQ ID NO:77533. Search results available in SCORE. 
	However, Bancel et al relates to methods of preparing polynucleotides for protein production, and SEQ ID NO:77533 is but one disclosed nucleotide sequence within an enormous genus of polynucleotide SEQ ID NO’s (pgs 10-44). The disclosure of Bancel et al is not considered to immediately lead the ordinary artisan specifically to SEQ ID NO:77533.  

Heintz et al (U.S. 2014/0196176) is considered relevant prior art for having disclosed that those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of the artisan’s gene of interest, whereby codon optimization is a standard component of custom gene design, and may be readily obtained from commercial service providers [0029]. 
Kim et al (Gene 199:293-301, 1997) is considered relevant prior art for having taught a codon optimization table for expression in humans (pg 294, Figure 1). 
The Examiner provides a codon usage table of SEQ ID NO:2 (Appendix A). 
In light of Kim et al, the Examiner provides five possible scenarios (Kim Opt 1, Kim Opt 2, Kim Opt 3, Kim Opt 4, Kim Opt 5) in which the ordinary artisan may optimize the codon usage of SEQ ID NO:2. 
Kim teaches optimization of the least optimal codons to a more-optimal codon being: UUA(2)>> CUG(58); CUA(3)>> CUC(26); UCA(5)>> UCC(28); GUA(5)>> GUG(64); CUU(5)>> CUC(26); UUG(6)>> CUG(58); CGA(6)>> CGC(37); and CGU(7)>> CGC(37), whereby making such codon optimization changes yields a nucleotide sequence (Kim Opt 1)  that is 77% identical to SEQ ID NO:8 (Appendix B). 
Kim further teaches optimization of additional least optimal codons to a more-optimal codon being: UCG(9)>> UCC(28); AGU(10)>>AGC(34); AGA(10)>> AGG(18); CAA(12)>>CAG(88); GGU(12)>>GGC(50); GCA(13)>>GCC(53); UCU(13)>>UCC(28); ACU(14)>>ACC(57); ACA(14)>>ACC(57); and GGA(14)>>GGC(50), whereby making such codon optimization changes in addition to Kim Opt 1 yields a nucleotide sequence (Kim Opt 2) that is 80% identical to SEQ ID NO:8 (Appendix B).
Kim further teaches optimization of additional least optimal codons to a more-optimal codon being: ACG(15)>>ACC(57); CCA(16)>>CCC(48); GCU(17)>>GCC(53); GCG(17)>>GCC(53); CCG(17)>>CCC(48); AAA(18)>>AAG(82); CCU(19)>>CCC(48); UUU(20)>>UUC(80); CAU(21)>>CAC(79); AAU(22)>>AAC(78); GAA(25)>>GAG(75); GAU(25)>>GAC(75), whereby making such codon optimization changes in addition to Kim Opt 2 yields a nucleotide sequence (Kim Opt 3) that is 84% identical to SEQ ID NO:8 (Appendix B).
Making all of the suggested codon optimization changes to SEQ ID NO:2 yields in addition to Kim Opt 3 yields a nucleotide sequence (Kim Opt 5) that is 85% identical to SEQ ID NO:8 (Appendix B).
Of the nine amino acids with only two codon choices, Kim teaches optimization of the least optimal codons to a more-optimal codon being: Asn, AAU>>AAC; Asp, GAU>>GAC; Cys, UCU>>UCG; Gln, CAA>>CAG; Glu, GAA>>GAG; His, CAU>>CAC; Lys, AAA>>AAG; Phe, UUU>>UUC; and Tyr, UAU>>UAC. Of the remaining eight amino acids with four or six codon choices, and in light of the codon usage of SEQ ID NO:2, the most frequent least optimal codons to be optimized to a more-optimal codon per Kim et al include: Ala codon usage, GCA (13)>>GCG; Ala codon usage, GCC (10)>>GCG; Arg codon usage, AGA (11)>>AGG; Gly codon usage, GGA (18)>>GGC; Gly codon usage, GGT (11)>>GGC; Leu codon usage, CUU (8)>>CUG; Pro codon usage, CCA (9)>>CCC; Ser codon usage, UCU (12)>>UCC; Thr codon usage, ACU (14)>>ACC; Thr codon usage, ACA (14)>>ACC; and Val codon usage, GUU (12)>>GUG, whereby making such codon optimization changes to SEQ ID NO:2 yields a nucleotide sequence (Kim Opt 4) that is 82% identical to SEQ ID NO:8 (Appendix B).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, it is considered that prior to the effective filing date of the instant application, it would have been obvious for one of ordinary skill in the art to arrive at a codon-optimized nucleotide sequence of SEQ ID NO:2 that is at least 85% identical to instantly disclosed SEQ ID NO:8 with a reasonable expectation of success using decades-old codon-optimization tables (Kim et al) and the routinely used technology to synthesize the artisan’s nucleotide sequence of interest, whereby expression of said codon-optimized nucleotide sequence is reasonably expected by the ordinary artisan to be readily expressed, the artisan being motivated because those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of the artisan’s gene of interest, whereby codon optimization is a standard component of custom gene design, and may be readily obtained from commercial service providers (Heintz et al).
	Thus, a recombinant AAV vector comprising a nucleotide sequence that has at least 86% identity to SEQ ID NO:8 and encoding Complement Factor I is considered free of the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claims 39, 41, 45, and 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims recite the term “geographic atrophy”, which is a relative term that renders the claims indefinite. 
The term “geographic atrophy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Schmitz-Valckenberg et al (“Geographic atrophy”: semantic considerations and literature review, Retina 36(12): 2250-2264, December 2016) teach that there is a lack of agreement regarding the types of lesions and clinical conditions that should be included in the term “geographic atrophy”. Varied and conflicting views prevail throughout the literature and are currently used by retinal experts and other health care. Along with the quantification of atrophic areas, based on different imaging modalities and the use of both manual and semi-automated approaches, various and inconsistent definitions for the minimal lesion diameter or size of atrophic lesions have also emerged.
The instant specification fails to provide an objective definition of phenotypes and/or measurements that overcome the subjective and arbitrary interpretations of what does/does not constitute ‘geographic atrophy’ extant in the art.
The specification fails to disclose or objectively and phenotypically distinguish AMD with geographic atrophy, as opposed to AMD without geographic atrophy. 
The recitation implies a genus of unrecited and undisclosed phenotypes by which “geographic atrophy” is to be determined and/or identified, thereby rendering the claim indefinite. 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)). If there are multiple ways to measure, determine, and/or describe “geographic atrophy”, yet each yields a different result, then the claim may be indefinite because it is unclear what phenotype(s) is/are required to be present in order to determine infringement. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

3. 	Claim(s) 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 47 recites wherein the treating results in: 
an improvement in, or restoration of, vision, and/or
arresting progression of geographic atrophy due to age-related macular degeneration (AMD). 
Either these treating results are inherent properties of (that naturally flow from) the subretinal administration step of independent Claim 39, or they are not. 
To the extent they are inherent properties (that naturally flow) from the method of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein…” clause does not recite any additional structure to the rAAV vector dosage, nor any additional method step, but simply states a characterization or conclusion of the results of the method step positively recited (e.g. administering the rAAV vector via subretinal injection). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose an rAAV vector dosage(s) comprising the structural and functional elements positively recited that, upon administration to the eye via subretinal injection, is NOT also able to necessarily and predictably achieve a treatment result(s) of: 
an improvement in, or restoration of, vision, and/or
arresting progression of geographic atrophy due to age-related macular degeneration (AMD). 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4. 	Claims 39, 41, 45, and 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 39, 48-49, and 52-53 are directed to a method of treating geographic atrophy due to age-related macular degeneration in a human subject, the method(s) comprising the step of administering by subretinal injection an AAV vector expressing Complement Factor I (CFI). 
It is understood that in order to meaningfully treat the subject, and thereby satisfy the requirements of 35 U.S.C. 101 (See MPEP 2107.01 III, Therapeutic or Pharmacological Utility), a therapeutically effective amount or dose of the AAV vector expressing CFI must be administered to the subject, thereby achieving some real-world, clinically meaningful effect, and thereby being of “immediate benefit to the public”. 
Dependent Claim 47 recites wherein the treating results in: 
an improvement in, or restoration of, vision, and/or
arresting progression of geographic atrophy due to age-related macular degeneration (AMD). 
Dependent Claim 47 denotes that not all treatments of the independent claim(s) achieve the therapeutic effects recited in the dependent claim.
The specification also discloses that “treatment” includes curative, palliative and prophylactic treatments, including arresting progression in the severity of disease (pg 42, lines 23-24).
The claims are considered indefinite because they fail to recite the therapeutic result to be achieved per the positively recited administration step. A therapeutically effective amount or dose to do what?
The recitation implies a genus of unrecited phenotypes by which “therapeutically effective dose” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example, the specification discloses a multitude of different therapeutic effects that may be achieved by the generic recitation “treating”, for example: 
the formation of geographic atrophy is prevented, slowed, or reduced (pg 6, lines 12-14); 
improving or restoring vision or visual acuity (pg 6, line 19); 
mitigating loss of vision of visual acuity (pg 6, line 22); 
improving or restoring reading speed (pg 6, line 25); 
mitigating reduction in reading speed (pg 6, line 28); and
reducing or preventing loss of photoreceptors and/or retinal pigment epithelium (pg 6, line 31).
If there are multiple ways to measure “therapeutically effective dose”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to mitigate loss of vision or visual acuity in a human subject, as opposed a second rAAV dosage administered via subretinal injection that is unable to improve or restore reading speed, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is unable to prevent loss of RPE, as opposed to a second rAAV dosage administered via subretinal injection that is necessarily and predictably able to prevent geographic atrophy, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via subretinally, that is able to mitigate a reduction in reading speed, and is unable to prevent, slow, or reduce geographic atrophy, transforms said first rAAV dosage into one that is now necessarily and predictably capable of preventing, slowing, or reducing geographic atrophy.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat age-related macular degeneration and is unable to treat, prevent, slow, or reduce geographic atrophy due to age-related macular degeneration in a human subject, as opposed a second rAAV dosage administered via subretinal injection that is now necessarily and predictably capable of preventing, slowing, or reducing geographic atrophy due to age-related macular degeneration, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via subretinally, that is able to treat age-related macular degeneration and is unable to treat geographic atrophy due to age-related macular degeneration in a human subject, transforms said first rAAV dosage into one that is now necessarily and predictably capable of treating geographic atrophy due to age-related macular degeneration.
Neither the claims nor the specification recite/disclose a nexus between the rAAV vector dosage [structure] and the corresponding therapeutic effect(s) [functional property(ies)] to be achieved by the claimed method(s). 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	
5. 	Claims 39, 41, 45, and 47-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 39, 48-49, and 52-53 are directed to a method of treating geographic atrophy due to age-related macular degeneration in a human subject, the method(s) comprising the step of administering by subretinal injection an AAV vector expressing Complement Factor I (CFI). 
It is understood that in order to meaningfully treat the subject, and thereby satisfy the requirements of 35 U.S.C. 101 (See MPEP 2107.01 III, Therapeutic or Pharmacological Utility), a therapeutically effective amount or dose of the AAV vector expressing CFI must be administered to the subject, thereby achieving some real-world, clinically meaningful effect, and thereby being of “immediate benefit to the public”. 
Dependent Claim 47 recites wherein the treating results in: 
an improvement in, or restoration of, vision, and/or
arresting progression of geographic atrophy due to age-related macular degeneration (AMD). 
Dependent Claim 47 denotes that not all treatments of the independent claim(s) achieve the therapeutic effects recited in the dependent claim.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The specification also discloses that “treatment” includes curative, palliative and prophylactic treatments, including arresting progression in the severity of disease (pg 42, lines 23-24).
The claims are considered indefinite and lacking adequate written description because they fail to recite the therapeutic result to be achieved per the positively recited administration step. A therapeutically effective amount or dose to do what?

The recitation implies a genus of unrecited phenotypes by which “therapeutically effective dose” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example, the specification discloses a multitude of different therapeutic effects that may be achieved by the generic recitation “treating”, for example: 
the formation of geographic atrophy is prevented, slowed, or reduced (pg 6, lines 12-14); 
improving or restoring vision or visual acuity (pg 6, line 19); 
mitigating loss of vision of visual acuity (pg 6, line 22); 
improving or restoring reading speed (pg 6, line 25); 
mitigating reduction in reading speed (pg 6, line 28); and
reducing or preventing loss of photoreceptors and/or retinal pigment epithelium (pg 6, line 31).
If there are multiple ways to measure “therapeutically effective dose”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
As discussed below, and in prior Office Actions, Humphries et al (U.S. 2011/0229439; of record) is considered relevant prior art for having disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17). Humphries et al do not disclose the AAV vector dosage capable of treating AMD is also capable of treating geographic atrophy.
Similarly, Lachmann et al (U.S. Patent 9,066,941; PG-Publication published April 12, 2012; published June 30, 2015; priority to 2009; of record) is considered relevant prior art having disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). However, Lachmann et al is silent to “geographic atrophy due to age-related macular degeneration (AMD)”. 
Thus, either methods of treating age-related macular degeneration (AMD) comprising the administration of CFH and/or CFI taught/disclosed/suggested in the prior art necessarily and simultaneously treat geographic atrophy due to age-related macular degeneration, as such would naturally flow from the natural law(s) of cell biology and biochemistry of the therapeutic agent(s) in the eye, or they do not. The structure of the therapeutic agent, CFH and/or CFI, has not changed. 
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to mitigate loss of vision or visual acuity in a human subject, as opposed a second rAAV dosage administered via subretinal injection that is unable to improve or restore reading speed, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is unable to prevent loss of RPE, as opposed to a second rAAV dosage administered via subretinal injection that is necessarily and predictably able to prevent geographic atrophy, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via subretinally, that is able to mitigate a reduction in reading speed, and is unable to prevent, slow, or reduce geographic atrophy, transforms said first rAAV dosage into one that is now necessarily and predictably capable of preventing, slowing, or reducing geographic atrophy.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat age-related macular degeneration and is unable to treat, prevent, slow, or reduce geographic atrophy due to age-related macular degeneration in a human subject, as opposed a second rAAV dosage administered via subretinal injection that is now necessarily and predictably capable of preventing, slowing, or reducing geographic atrophy due to age-related macular degeneration, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via subretinally, that is able to treat age-related macular degeneration and is unable to treat geographic atrophy due to age-related macular degeneration in a human subject, transforms said first rAAV dosage into one that is now necessarily and predictably capable of treating geographic atrophy due to age-related macular degeneration.
Neither the claims nor the specification recite/disclose a nexus between the rAAV vector dosage [structure] and the corresponding therapeutic effect(s) [functional property(ies)] to be achieved by the claimed method(s). 
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 39, 41, 45, and 47-55 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Humphries et al (U.S. 2011/0229439) in view of Kaleko et al (U.S. 2010/0120665), Seddon et al (Nature Genetics 45(11): 1366-1370, 2013; of record), Kavanagh et al (Mol. Immunol. 45: 95-105, 2008; available online June 26, 2007; of record), GenBank (Accession Y00318.2, M25615, 2005; of record), Hauswirth et al (Human Gene Therapy 19:979-990, 2008; of record; hereafter Hauswirth-1), Jacobsen et al (Mol. Therapy 13(6): 1074-1084, 2006; co-authors of Hauswirth-1; of record), Hauswirth et al (U.S. 2006/0193830; hereafter Hauswirth-2; co-authors of Hauswirth-1 and Jacobsen et al), Pan (U.S. 2013/0259833), and Ding et al (Am. J. Pathol. 185:29-42, 2015; available online November 1, 2014; of record), and Lachmann et al (U.S. Patent 9,066,941; PG-Publication published April 12, 2012; published June 30, 2015; priority to 2009).
Determining the scope and contents of the prior art.
Claim interpretation: The claims are considered to be directed to a method of treating age-related macular degeneration in a human subject. That the thus-administered CFI is also capable of treating geographic atrophy due to age-related macular degeneration in a human subject being treated for age-related macular degeneration is considered to be a physiological property that naturally flows from the natural law(s) of cell biology and biochemistry of the therapeutic agent(s) in the eye. The structure of the CFI therapeutic agent has not changed. 
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat age-related macular degeneration in a human subject, yet is unable to treat geographic atrophy due to age-related macular degeneration, as opposed a second rAAV dosage administered via subretinal injection that is able to treat age-related macular degeneration and geographic atrophy due to age-related macular degeneration in a human subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat geographic atrophy due to age-related macular degeneration in a human subject, but not age-related macular degeneration, as opposed a second rAAV dosage administered via subretinal injection that able to treat age-related macular degeneration in a human subject, but not geographic atrophy due to age-related macular degeneration in a human subject, for example.

With respect to Claims 39, 48-49, and 52-53, Humphries et al is considered relevant prior art for having disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17).
Humphries et al disclosed that AMD patients, more specifically Dry AMD patients are clinically diagnosed by the presence of AMD-associated macular changes, including drusen and geographic atrophy [0096].
Humphries et al disclosed that evidence now exists to indicate that deregulated complement activity on ocular surfaces contributes significantly to the molecular pathology of AMD [0011]. Cone photoreceptor viability and function are significantly reduce in the absence of C1q [0026]. The absence of C1q results in reduced viability with associated stimulation of inflammatory processes caused by the lysis of photoreceptor cells, and thus the absence of C1q negatively impacts on disease pathology in retinal degenerations [0027]. Maintaining normal levels of [classical pathway] complement proteins in the subject with a degenerative retinal condition will help maintain cone photoreceptor cell viability by clearing apoptotic photoreceptor cells present in the degenerating retina and prevent inflammation being induced [0042]. 

Humphries et al do not disclose the complement factor transgene to encode Complement Factor I (CFI). However, prior to the effective filing date of the instantly claimed invention, Kaleko et al is considered relevant prior art for having disclosed that complement factor H (CFH) is a cofactor of complement factor I (CFI), which cleaves C3b ([0006], Table 1). Kaleko et al disclosed that Factor B promotes C3 activation, resulting in the formation of the C3b fragment that not only acts as an opsonin, but also leads to the membrane attack complex (MAC) [0102, 104]. Kaleko et al disclosed embodiments of the invention include inhibiting the synthesis, cleavage or activity of Factor B [0029], thereby reducing the formation of MAC via Factor B from proceeding on a cell [0105]. Kaleko et al also disclosed embodiments of the invention include molecules that enhance a complement pathway, e.g. a classical pathway or an alternative pathway [0025], e.g. comprises administration of CFH, or MCP [0043], whereby CFH and CFI degrades C3b, and thus would work similarly to Factor B inhibition to thereby inhibit complement activity [0032] and reduce the formation of MAC, as the C3 convertase activity can be prevented when CFI cleaves C3b into its inactive form, iC3b [0105]. CFH, a cofactor of CFI, promotes degradation of C3b, thereby reducing the amount of C3b that would potentially interact with CFB to form C3bB (Figure 12), and preventing inappropriate formation of the membrane attack complex [0006]. Kaleko et al disclosed that attenuating complement activation by up-regulating or normalizing the functions of regulators is a therapeutic means of treating an ocular disorder (“introduce into cells (e.g., eye cells)”) comprising the administration of a nucleic acid expressing DAF, MCP, CRI, CFI or CFH [0119, 194], whereby the nucleic acid molecules may be encoded in a viral vector such as an AAV vector [0268]. 
Kaleko et al disclosed that the complement pathway is etiologically involved in age-related macular degeneration (AMD), including geographic atrophy [0182], whereby a characteristic of AMD is the accumulation of drusen located between the basal lamina of the RPE and the inner layer of Bruch’s membrane, whereby drusen, as well as other age-related changes that occur proximal to Bruch's membrane, contribute to the dysfunction and degeneration of the RPE and retina by inducing ischemia as well as restricting the exchange of nutrient and waste products between the retina and choroid, such having long-been known to those of ordinary skill in the art ([0017], citing four references dating back to 1990). Drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 

Furthermore, Seddon et al is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). 
Seddon et al taught that the patients suffering from dry AMD had been clinically diagnosed with “geographic atrophy (advanced dry AMD)” (Online Methods, col. 1, Study sample descriptions). 
Seddon et al concluded (pg 1370, col. 1) that the variant in C3 primarily impairs C3b regulation by CFI with bound CFH, resulting in increased C3 convertase formation and feedback amplification of the alternative complement pathway. This pattern of reduced regulatory activity mirrors that of a highly penetrant CFH missense mutation which also disrupts CFH binding to C3b. The burden of CFI mutations, particularly of the loss-of-function mutations affecting the catalytic domain of the protein, along with the large effect of the C3 variants and the CFH variants, underscores the critical role of impaired alternative pathway regulation by dysfunction of the C3b-CFH-CFI trimolecular interaction. These observations parallel mounting evidence that common AMD risk alleles might also lead to increased alternative pathway activity. These results suggest the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).

Lachmann is considered relevant prior art having disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Kaleko et al disclosed that drusen formation and associated RPE pathology were suggested to contribute to inflammatory response that activates the complement cascade [0018]. 
Lachmann disclosed whereby the extent of drusen in the AMD disease condition is reduced or the rate of drusen formation is reduced by the CFI treatment (col. 6, lines 8-15).
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Neither Humphries et al, Kaleko et al, Seddon et al, nor Lachmann teach/disclose wherein the nucleotide sequence encoding Complement Factor I is a nucleotide sequence that encodes an amino acid sequence that has at least 90% identity to SEQ ID NO:1. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 39 and 48-53, Kavanagh et al is considered relevant prior art for having taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), and isolated host cells transfected with said expression plasmid (pg 97, col. 2, 2.3 Expression…), whereby said CFI cDNA (line 2) encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2 (search results available in SCORE), and an amino acid sequence that is 100% identical to SEQ ID NO:1 (line 1), as shown below. 

MKLLHVFLLFLCFHLRFCKVTYTSQEDLVEKKCLAKKYTHLSCDKVFCQPWQRCIEGTCVCKLP
MKLLHVFLLFLCFHLRFCKVTYTSQEDLVEKKCLAKKYTHLSCDKVFCQPWQRCIEGTCVCKLP

YQCPKNGTAVCATNRRSFPTYCQQKSLECLHPGTKFLNNGTCTAEGKFSVSLKHGNTDSEGIVE
YQCPKNGTAVCATNRRSFPTYCQQKSLECLHPGTKFLNNGTCTAEGKFSVSLKHGNTDSEGIVE

VKLVDQDKTMFICKSSWSMREANVACLDLGFQQGADTQRRFKLSDLSINSTECLHVHCRGLETS
VKLVDQDKTMFICKSSWSMREANVACLDLGFQQGADTQRRFKLSDLSINSTECLHVHCRGLETS

LAECTFTKRRTMGYQDFADVVCYTQKADSPMDDFFQCVNGKYISQMKACDGINDCGDQSDELCC
LAECTFTKRRTMGYQDFADVVCYTQKADSPMDDFFQCVNGKYISQMKACDGINDCGDQSDELCC

KACQGKGFHCKSGVCIPSQYQCNGEVDCITGEDEVGCAGFASVTQEETEILTADMDAERRRIKS
KACQGKGFHCKSGVCIPSQYQCNGEVDCITGEDEVGCAGFASVAQEETEILTADMDAERRRIKS

LLPKLSCGVKNRMHIRRKRIVGGKRAQLGDLPWQVAIKDASGITCGGIYIGGCWILTAAHCLRA
LLPKLSCGVKNRMHIRRKRIVGGKRAQLGDLPWQVAIKDASGITCGGIYIGGCWILTAAHCLRA

SKTHRYQIWTTVVDWIHPDLKRIVIEYVDRIIFHENYNAGTYQNDIALIEMKKDGNKKDCELPR
SKTHRYQIWTTVVDWIHPDLKRIVIEYVDRIIFHENYNAGTYQNDIALIEMKKDGNKKDCELPR

SIPACVPWSPYLFQPNDTCIVSGWGREKDNERVFSLQWGEVKLISNCSKFYGNRFYEKEMECAG
SIPACVPWSPYLFQPNDTCIVSGWGREKDNERVFSLQWGEVKLISNCSKFYGNRFYEKEMECAG

TYDGSIDACKGDSGGPLVCMDANNVTYVWGVVSWGENCGKPEFPGVYTKVANYFDWISYHVGRP
TYDGSIDACKGDSGGPLVCMDANNVTYVWGVVSWGENCGKPEFPGVYTKVANYFDWISYHVGRP

FISQYNV 
FISQYNV

Neither Humphries et al, Kaleko et al, Seddon et al, nor Kavanagh et al teach/disclose wherein the AAV viral particle comprises an AAV2 genome and AAV2 capsid proteins (syn. rAAV-2/2). However, prior to the effective filing date of the instantly claimed invention, Hauswirth-1 is considered relevant prior art for having taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). Hauswirth-1 taught the structural details of the rAAV-2/2 vector were previously taught (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006), whereby Jacobsen et al (co-authors of Hauwirth-1) taught that the therapeutic transgene is operably linked to a CAG promoter, to wit, the CMV enhancer/chicken beta-actin promoter (Figure 1), as is also disclosed in the instant specification (pg 47, line 13).

Neither Hauswirth-1 nor Jacobsen et al teach/disclose whereby the AAV2 vector comprises a woodchuck hepatitis post-transcriptional regulatory element (WPRE) operably linked to the artisan’s transgene of interest. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 39, 48-49 and 52-55, Hauswirth-2 (co-authors of Hauswirth-1 and Jacobsen et al) is considered relevant prior art for having disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, and a polyadenylation sequence (Example 5.2.1.1, [0095]), said AAV2 vector further comprising a woodchuck hepatitis post-transcriptional regulatory element (WPRE) ([0018], claim 54), said vector being useful in methods for the treatment of ocular disorders, including macular degeneration (Abstract), including age-related macular degeneration [0027], being administered via subretinal injection (Example 5.2, [0092]). 
Similarly, Pan is considered relevant prior art for having disclosed an AAV2 vector [0028] comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, 
wherein the therapeutic transgene is operably linked to a constitutively active promoter, to wit, CMV enhancer/chicken beta-actin promoter, a woodchuck hepatitis post-transcriptional regulatory element (WPRE), and a polyadenylation sequence (e.g., pg 12, illustration, SEQ ID NO:30 vector; 0023]), said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 

With respect to the concept that the rAAV viral vector is in the form of a viral particle, Humphries et al disclosed wherein the viral vector is in the form of a viral particle (claims 10-11, “viral-mediated delivery”). 
Kaleko et al disclosed wherein the viral vector is in the form of a viral particle ([0098], “virus (infection)”; [0258], “viable virus particles”; [0270], “recombinant virus particles”; Examples 1-2). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006).
Hauswirth-2 disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0082, 0095]. Hauswirth et al do not disclose the AAV2 vector [0095] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
Pan disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0028, 0079-80]. Pan does not disclose the AAV2 vector [0190] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).

With respect to the concept that the rAAV is administered via subretinal injection, Humphries et al disclosed the viral vector is administered intraocularly (claim 11). 
Kaleko et al disclosed the viral particles are administered via intravitreal, or subretinal injection ([0039], Example 4, claim 72). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder, whereby said rAAV-2/2 serotype viral particles are administered to the subject via subretinal injection (Title, pg 980, Materials and Methods). 
Jacobsen et al (co-authors of Hauwirth-1) taught an AAV2 vector comprising a therapeutic transgene is operably linked to a CAG promoter, to wit, the CMV enhancer/chicken beta-actin promoter (Figure 1), as is also disclosed in the instant specification (pg 47, line 13), said AAV2 vector being injected subretinally to evaluate the biodistribution of said administered AAV2 (Title). 
Hauswirth-2 (co-authors of Hauswirth-1 and Jacobsen et al) disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, said vector being useful in methods for the treatment of ocular disorders, including macular degeneration (Abstract), including age-related macular degeneration [0027], being administered via subretinal injection (Example 5.2, [0092]). 
Pan disclosed an AAV2 vector comprising a nucleotide sequence encoding the artisan’s therapeutic polypeptide, said vector being useful in methods for the treatment of ocular disorders (Abstract), including age-related macular degeneration [0145], being administered via subretinal injection [0136, 138]. 
Lachmann disclosed, and claimed, the CFI is administered to the subject’s eye (claim 8). 

Ding et al is considered relevant prior art for having successfully demonstrated the ability of exogenous Complement Factor H expressed from a heterologous nucleic acid expression vector to prevent AMD in a mammal (Title; pg 30, Materials and Methods).

With respect to the concept that the subject is a human subject, Kaleko et al disclosed administering 1x10^5 virus particles (1ul of 1x10^8 vp/ml) into the eye of a rodent (Example 2), and 1x10^7 virus particles (100 ul of 1x10^8 vp/ml) into the eye of a rabbit (Example 3) or monkey (Example 4), about 1x10^5 virus particles (1ul of 9x10^7 vp/ml) into eye of mouse (Example 27).
Hauswirth-1 taught treating humans with 1.5x10^10 to 1x10^11 AAV vector genomes into the eye of humans (Table 1). 
Jacobsen et al taught administering 1.5x10^10 to 1.5x10^12 AAV vector genomes into the eye of a dog (Table 1). 
Hauswirth-2 disclosed administering 1x5x10^9 or 2x10^10 AAV particles into eye of mouse (Example 2).
Pan disclosed administering 1x10^9 (1ul of 1x10^12 vp/ml) AAV vector genomes into eye of mouse (Example 1).
Thus, those of ordinary skill in the art previously recognized the scientific and technical concepts of administering AAV vector genomes in amounts of 10^9, 10^10, 10^11, and 10^12 to a subject’s eye, including human patients, for the treatment of retinal disease. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first complement factor transgene, e.g. CFH, as disclosed by Humphries et al, with a second complement factor transgene, to wit, CFI, as disclosed by Kaleko et al, in a rAAV expression vector in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first complement factor transgene, e.g. CFH, with a second complement factor transgene, to wit, CFI, because: 
i) Kaleko et al disclosed that both CFH and CFI are species within a small genus of complement factors useful for the treatment of AMD [0119], whereby CFH was an art-recognized co-factor for CFI for the cleavage of C3b [0006]; 
ii) Seddon et al taught that mis-sense mutations in both CFH and CFI were previously recognized in the art to be present in AMD patients, and suggested that enhancing CFI or CFH activity, as would be achieved via an rAAV vector encoding CFI (Humphries et al in view of Kaleko et al), may be used to reduce the risk or progression of AMD disease; and 
iii) Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first CFI complement factor transgene with a second CFI complement factor transgene encoding a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO:1, in a rAAV expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CFI complement factor transgene with a second CFI complement factor transgene encoding a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO:1, because those of ordinary skill in the art previously recognized the wildtype amino acid sequence of said CFI polypeptide and had successfully reduced to practice the ability to express a heterologous nucleic acid molecule encoding Complement Factor I (CFI) having a nucleotide sequence that is 100% identical to SEQ ID NO:2 and an amino acid sequence that is 100% identical to SEQ ID NO: 1 and SEQ ID NO:9 via an exogenous nucleic acid expression vector. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first rAAV vector serotype with a second rAAV vector serotype, to wit, rAAV-2/2, as taught by Hauswirth-l, in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first rAAV vector serotype with a second rAAV vector serotype, to wit, rAAV-2/2 because Hauswirth-1 successfully reduced to practice the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles encoding a therapeutic transgene in Phase I clinical trials for the treatment of an ocular disorder.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a nucleotide sequence encoding a CFI complement factor transgene, said nucleotide sequence being 100% identical to SEQ ID NO:2 and encoding an amino acid sequence that is 100% identical to SEQ ID NO:1, with an AAV2 vector serotype, whereby the nucleotide sequence encoding a CFI complement factor transgene is operably linked to a constitutively active promoter, a WPRE element, and a polyadenylations sequence in a method of treating a complement-mediated disorder of the eye with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would have been motivated to combine a nucleotide sequence encoding a CFI complement factor transgene, said nucleotide sequence being 100% identical to SEQ ID NO:2 and encoding an amino acid sequence that is 100% identical to SEQ ID NO:1, with an AAV2 vector serotype, whereby the nucleotide sequence encoding a CFI complement factor transgene is operably linked to a constitutively active promoter, a WPRE element, and a polyadenylations sequence because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) methods for treating age-related macular degeneration comprising the step of administering a therapeutically effective amount of CFI to the subject were previously disclosed, and now patented (Lachmann);
ii) AAV expression vectors may be used to deliver CFI or CFH therapeutic transgenes for the treatment of complement-mediated disorders of the eye, including age-related macular degeneration (AMD) (Humphries et al, Kaleko et al); 
iii) the nucleotide and amino acid sequence of CFI that are 100% identical to instant SEQ ID NO:2 and SEQ ID NO:1, respectively, was previously known in the art (Kavanagh et al, GenBank Accession Y00318.2, M25615); and 
iv) AAV2 expression vectors comprising an AAV2 genome and AAV2 capsid proteins, said were previously known it the art to be useful to deliver the artisan’s therapeutic transgene of interest into a subject’s eye for the treatment of ocular disorders, whereby the artisan’s therapeutic transgene of interest is operably linked to a constitutively active promoter, WPRE element, and a polyadenylation sequence in said AAV2 expression vector (Hauswirth-1, Jacobsen et al, Hauswirth-2, Pan). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer at least 1x10^8 AAV genome copies/eye to a subject with a reasonable expectation of success, the ordinary artisan being motivated to do so because those of ordinary skill in the art had routinely practiced administering at least 1x10^9 AAV vector genomes to mouse eyes (Pan), at least 1x10^10 to 1x10^11 AAV vector genomes to human eyes (Hauswirth-1), and at least 1x10^10 to 1x10^12 AAV vector genomes to dog eyes (Jacobsen et al). Those of ordinary skill in the art previously recognized the scientific and technical concepts of, and successfully reduced to practice, administering AAV vector genomes in amounts of 10^9, 10^10, 10^11, and 10^12 to a subject’s eye, including human patients, for the treatment of retinal disease. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 41, Humphries et al disclosed complement-mediated disorder in the eye is age-related macular degeneration, including dry AMD (claim 17). 
Kaleko et al disclosed the patients suffer from ocular diseases such as age-related macular degeneration, including dry AMD ([0027], claim 70).
With respect to Claim 45, Humphries et al disclosed wherein the viral vector is in the form of a viral particle (claims 10-11, “viral-mediated delivery”). 
Kaleko et al disclosed wherein the viral vector is in the form of a viral particle ([0098], “virus (infection)”; [0258], “viable virus particles”; [0270], “recombinant virus particles”; Examples 1-2). 
Hauswirth-1 taught the use of rAAV2 viral vector genome and AAV2 capsid serotype viral particles (rAAV-2/2) (pg 980, col. 1, cGMP vector production, citing Jacobsen et al, 2006).
Hauswirth-2 disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0082, 0095]. Hauswirth et al do not disclose the AAV2 vector [0095] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
Pan disclosed the AAV2 vector comprises an AAV2 genome and AAV2 capsid proteins (syn. serotype) [0028, 0079-80]. Pan does not disclose the AAV2 vector [0190] to be otherwise pseudotyped with a different AAV capsid serotype, and thus would be reasonably understood to comprise an AAV2 capsid (syn. rAAV-2/2 viral particles).
With respect to Claim 47, Humphries et al disclosed wherein the treatment results in an improvement in or restoration of vision, e.g. via helping to maintain and improve cone photoreceptor cell viability and survival [0041]. 
Kaleko et al disclosed wherein the treatment results in arresting progression of geographic atrophy, e.g. preventing, ameliorating, or diminishing the severity of… AMD and geographic atrophy [0027]. 
Seddon et al taught the potential of agents that enhance CFI or CFH activity to reduce the risk or progression of disease (pg 1370, col. 1, emphasis added).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the instant claims are commensurate in scope with the unexpected results achieved with the AAV-CFI vector describe in the Waheed Declaration.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Waheed Declaration filed April 20, 2021 clearly demonstrates (e.g. Figure 1) administration of at least 2x10^11 vector genomes, none of which is recited in the independent, nor any, claims. 
Instant independent claims are not commensurate in scope to the asserted secondary considerations. 

Applicant argues that amino acids 1-18 of SEQ ID NO:1 are a signal sequence, and that Applicant should not be required to be limited to the signal sequence, given that one of skill in the art could use alternative signal sequences. 
Applicant’s argument(s) has been fully considered, but is not persuasive. There has been no prior discussion by Applicant and/or Applicant’s representative that the signal sequence is dipositive for patentability determination. There is no disclosure in the instant application that the signal sequence amino acids 1-18 of SEQ ID NO:1 is inventive and/or dipositive for patentability determination.
Furthermore, as discussed in the prior Office Action, Kavanagh et al is considered relevant prior art for having taught a recombinant expression vector, to wit, plasmid (pg 97, col. 2, “CFI cDNA in pSG5, accession M25615”), comprising a nucleotide sequence encoding complement factor I (CFI), and isolated host cells transfected with said expression plasmid (pg 97, col. 2, 2.3 Expression…), whereby said CFI cDNA (line 2) encodes a nucleotide sequence that is 100% identical to SEQ ID NO:2 (search results available in SCORE), and an amino acid sequence that is 100% identical to SEQ ID NO:1 (line 1), which necessarily comprises the amino acids 1-18 of SEQ ID NO:1 signal sequence.

Applicant argues that a decrease in 41% vitreous Ba and 42% decrease in C3 breakdown products, per the Waheed Declaration, is surprising. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Waheed Declaration filed April 20, 2021 clearly demonstrates (e.g. Figure 1) administration of at least 2x10^11 vector genomes, none of which is recited in the independent, nor any, claims. 
Instant independent claims are not commensurate in scope to the asserted secondary considerations. 

Applicant argues that as of the priority date, a number of clinical trials (e.g. ecluzimab, an anti-C5 monoclonal antibody; AL-78898A, an inhibitor of complement C3; Lampalizumab, an anti-complement Factor D-binding monoclonal antibody) for geographic atrophy had failed or terminated, casting doubt generally as to whether modulating complement would be an appropriate approach for the treatment of geographic atrophy. The fact that Eculizumab had been effective in treating other complement-mediated diseases, but failed to demonstrate efficiency in the treatment of geographic atrophy due to AMD, reinforces that the treatment of geographic atrophy due to AMD was highly unpredictable.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are not directed to the use of monoclonal antibody therapies. 
Rather, the claims are directed to a therapeutic method using rAAV encoding the artisan’s therapeutic gene of interest. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Seddon et al is considered relevant prior art for having taught that while mis-sense mutations in Complement Factor H (CFH) were previously recognized to be highly penetrant in age-related macular degeneration (AMD) patients (pg 1366, Introduction), 7.8% of AMD patients comprise a mutation in the Complement Factor I (CFI) gene (Abstract). Seddon et al concluded (pg 1370, col. 1) that the variant in C3 primarily impairs C3b regulation by CFI with bound CFH, resulting in increased C3 convertase formation and feedback amplification of the alternative complement pathway. This pattern of reduced regulatory activity mirrors that of a highly penetrant CFH missense mutation which also disrupts CFH binding to C3b. The burden of CFI mutations, particularly of the loss-of-function mutations affecting the catalytic domain of the protein, along with the large effect of the C3 variants and the CFH variants, underscores the critical role of impaired alternative pathway regulation by dysfunction of the C3b-CFH-CFI trimolecular interaction. These observations parallel mounting evidence that common AMD risk alleles might also lead to increased alternative pathway activity. These results suggest the potential of agents that prevent C3 activation or enhance CFI or CFH activity to reduce the risk or progression of disease (emphasis added).
Kaleko et al disclosed that both CFH and CFI are species within a small genus of complement factors useful for the treatment of AMD [0119], whereby CFH was an art-recognized co-factor for CFI for the cleavage of C3b [0006]; 
Seddon et al taught that mis-sense mutations in both CFH and CFI were previously recognized in the art to be present in AMD patients, and suggested that enhancing CFI or CFH activity, as would be achieved via an rAAV vector encoding CFI (Humphries et al in view of Kaleko et al), may be used to reduce the risk or progression of AMD disease; and 
Lachmann disclosed, and claimed, a method for treating age-related macular degeneration, the method comprising the step of administering a therapeutically effective amount of Complement Factor I (CFI) to the eyes of a subject in need, whereby the CFI has the functional properties of C3b-inactivating and iC3b-degradation activity (claim 1), and whereby the therapeutic CFI is administered to the subject’s eye (claim 8). 
Holz et al (Ophthalmology 121(5): 1079-1091; available online January 14, 2014; Applicant provided) taught rare, highly penetrant missense mutations in CFI, a negative regulator of the alternative complement pathway, confers high risk of AMD. Hence, a potentially causative relation has been found between alternative complement pathway activation and the incidence of advanced AMD (pg 1081, col. 1). 
Thus, prior to the effective filing date of the instantly claimed invention (by at least 6 years), those of ordinary skill in the art previously recognized the scientific and technical concepts that enhancing the activity of CFI would be therapeutic for the treatment of ocular disorders such as AMD with a reasonable expectation of success. 

Applicant argues that Humphries does not provide an enabling disclosure for a method of treating geographic atrophy due to AMD comprising subretinal administration of an AAV vector encoding CFH. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to articulate and make the record clear as to what is not enabled by Humphries. All that is required by the independent claims is subretinal injection of an rAAV vector encoding a complement factor. Humphries et al is considered relevant prior art for having disclosed an adeno-associated viral vector (AAV) comprising a nucleotide sequence encoding Complement Factor H (CFH) (claims 10-11, and 13-14), whereby said AAV vector encoding CFH is used in a method to treat a retinal disorder in a subject (claim 18), e.g. age-related macular degeneration (claim 17). Humphries et al disclosed the rAAV may be administered intraocularly. Kaleko et al, Hauswirth-1, Jacobsen et al, Hauswirth-2, and Pan taught/disclosed subretinal administration.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat age-related macular degeneration in a human subject, as opposed a second rAAV dosage administered via subretinal injection that is unable to treat geographic atrophy due to age-related macular degeneration, for example.

Applicant argues that Humphries teaches away from a method of treating geographic atrophy due to AMD comprising subretinal administration of an AAV vector encoding CFI because Humphries does not disclose CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
It is axiomatic that if the reference is silent to CFI, it simply does not discredit, discourage, nor teach away from the instantly claimed solution (CFI).

Applicant argues that Kaleko et al disclosed that inhibitors of CFI may be used, which is opposite of the claimed invention. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Kaleko et al disclosed that analogs of CFI may be used [0121], and thus such is not considered to teach away from the instantly claimed invention. 

Applicant argues that none of the cited references provide an expectation of success that sustained expression of functional CFI protein could be achieved following subretinal administration of an AAV vector encoding CFI.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to clearly articulate why such would be an unexpected result. AAV expression vectors were already successfully demonstrated in the prior art to provide sustained expression (e.g. driven by the constitutively active promoter) of the therapeutic protein. 

Applicant argues that none of the cited references provide an expectation of success that therapeutic efficacy for geographic atrophy due to AMD could be achieved. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The claims are considered to be directed to a method of treating age-related macular degeneration in a human subject. That the thus-administered CFI is also capable of treating geographic atrophy due to age-related macular degeneration in a human subject being treated for age-related macular degeneration is considered to be a physiological property that naturally flows from the natural law(s) of cell biology and biochemistry of the therapeutic agent(s) in the eye. The structure of the CFI therapeutic agent has not changed. 
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat age-related macular degeneration in a human subject, yet is unable to treat geographic atrophy due to age-related macular degeneration, as opposed a second rAAV dosage administered via subretinal injection that is able to treat age-related macular degeneration and geographic atrophy due to age-related macular degeneration in a human subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via subretinal injection that is necessarily and predictably able to treat geographic atrophy due to age-related macular degeneration in a human subject, but not age-related macular degeneration, as opposed a second rAAV dosage administered via subretinal injection that able to treat age-related macular degeneration in a human subject, but not geographic atrophy due to age-related macular degeneration in a human subject, for example.
Neither the specification (mouse model example), nor the Holder Declaration, nor the Waheed Declaration disclose therapeutic efficacy for geographic atrophy due to AMD, as opposed to therapeutic efficacy for AMD. Furthermore, to the extent that Applicant asserts therapeutic efficacy, it is clear that such requires a minimal therapeutically effective dose of the rAAV. However, instant independent claims fail to recite this critical feature of the method(s).

Citation of Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holz et al (Ophthalmology 121(5): 1079-1091; available online January 14, 2014; Applicant provided) taught rare, highly penetrant missense mutations in CFI, a negative regulator of the alternative complement pathway, confers high risk of AMD. Hence, a potentially causative relation has been found between alternative complement pathway activation and the incidence of advanced AMD (pg 1081, col. 1). 

Ali et al (Human Molecular Genetics 5(5): 591-594, 1996; abstract only; of record) successfully demonstrated subretinal injection of AAV vectors encoding the artisan’s transgene of interest by about 15 years prior to the instant application’s priority date.

Ali et al (Nature Genetics 25(3): 306-310, 2000; abstract only; of record) successfully demonstrated subretinal injection of AAV vectors encoding the artisan’s transgene of interest, achieving therapeutic efficacy, by about 15 years prior to the instant application’s priority date. 
Thus, the ability to administer via subretinal injection the artisan’s AAV vector encoding the artisan’s transgene of interest is considered an old art, being replete with successful reductions to practice expressing the artisan’s transgene of interest and achieving therapeutic efficacy for the artisan’s retinal condition of interest with a reasonable expectation of success. 

Anderson et al (2010; of record; being 15 years after Wong et al (1995)) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). It is clear that the RPE cells naturally possess the cell machinery to express endogenous CFI genes, and the corresponding endogenous CFI proteins. Anderson et al (2010) taught that CFI is naturally expressed in neural retina and RPE (pg 101, col. 2), whereby the CFI is present in the inner retina RPE and the choroid (Figure 6H), whereby Drusen accumulates in the extracellular space between the RPE and Bruch’s membrane, the sub-RPE space adjacent to the choroid (Figure 7B). 

Kociok et al (Graefes Arch Clin Exp Opthalmol. 248: 1145-1153, 2010; of record) is considered relevant prior art for having taught that CFH and CFI are naturally expressed in human RPE cells (e.g. pg 1148, col. 1, “expression of fI in human RPE cells in vivo”; col. 2, “immunological confirmation of…fI protein expression”), whereby the fI protein produced in RPE cells are nearly identical to their counterparts in human serum (pg 1150, col. 2). While there may be some differences in glycosylation patterns of fI, the prior art taught that different glycosylation forms of fI have very similar proteolytic activities, indicating that the charged glycans of fI do not influence the fI-cofactor-substrate interactions (pg 1150, col. 2). RPE cells naturally express functional CFI, and thus there is no a priori reason to expect RPE to be incapable of properly processing full-length, wildtype CFI into active form. 

Van den Ven et al (2013; of record) successfully demonstrated over-expressing full-length human CFI in HEK293 cells and zebrafish, whereby the overexpressed CFI was functionally active (Figure 4). 

Kociok et al (Graefes Arch Clin Exp Opthalmol. 248: 1145-1153, 2010; of record) is considered relevant prior art for having taught that CFH and CFI are naturally expressed in human RPE cells (e.g. pg 1148, col. 1, “expression of fI (syn. CFI) in human RPE cells in vivo”; col. 2, “immunological confirmation of…fI protein expression”), whereby the fI protein produced in RPE cells are nearly identical to their counterparts in human serum (pg 1150, col. 2). While there may be some differences in glycosylation patterns of fI, the prior art taught that different glycosylation forms of fI have very similar proteolytic activities, indicating that the charged glycans of fI do not influence the fI-cofactor-substrate interactions (pg 1150, col. 2). 

MacLachlan et al (Molecular Therapy 19(2): 326-334, 2011; of record) is considered relevant prior art for having taught administration of about 2.5x10^9 to 2.4x10^10 AAV vector genomes comprising a therapeutic transgene into the eyes of a subject to thereby treat said subject for age-related macular degeneration (Title, Abstract). While administration of AAV vectors subretinally has been well-described for the treatment of LCA in humans, MacLachlan et al sought to determine if dosing AAV intravitreally would suffice for their purposes (pg 327, col. 1). Furthermore, subretinal injection of the AAV had previously demonstrated no defects in photoreceptors, even after 8 months of therapeutic transgene expression (pg 332, col. 2). MacLachlan et al taught that the AAV vector showed long-term safety of a constitutively expressed therapeutic protein in the eye, and that human clinical trials were underway (pgs 332-333, conclusion).

Cashman et al (PLoS ONE 6(4): e19078, 9 pages, April 2011; of record in IDS) is considered relevant prior art for having taught administration by subretinal injection (e.g. pg 3, col. 2, and pg 4, col. 1, Subretinal delivery) of an adenoviral vector encoding a complement protein, to wit, soluble CD59, to treat age-related macular degeneration (Title).

	Kawa et al (J. Immunol. Res: 12 pages, Article ID 483960, September 4, 2014) is considered relevant prior art for having reviewed the complement system in the pathogenesis of age-related macular degeneration (Title), whereby both CFH and CFI are recognized to function in the inhibition of C3b production, thereby decreasing the production of the cytolytic membrane attack complex (MAC) capable of generating perforations in the cell membrane and cell lysis (Figure 1; pg 2, col. 2), and whereby the ordinary artisans previously recognized that RPE cells naturally express CFH and CFI (pg 3, col. 1, “CFI labeling was highest in the inner retina”; col. 2, “RPE cells that are stimulated to proliferate in culture….express…CFH and CFI, at the mRNA and protein levels”). 

Brun et al (Mol. Therapy 7(6): 782-789, 2006) is considered relevant prior art for having taught expression plasmids comprising a constitutively active promoter (SV40 promoter), a WPRE element, and a polyadenylation signal operatively linked to the artisan’s transgene of interest, thereby expressing the artisan’s polypeptide of interest in neural host cells (pg 783, col. 1, Results). Thus, those of ordinary skill in the art previously recognized the scientific and technical design concepts of operatively linking the artisan’s transgene of interest to the instantly recited combination of cis-acting regulatory elements in the artisan’s expression vector.

Tan et al (Human Mol. Genetics 18(12): 2099-2114, 2009) is considered relevant prior art for having taught AAV2 expression vectors comprising the artisan’s therapeutic transgene of interest, wherein said AAV2 vector particles comprise an AAV2 genome and an AAV2 capsid serotype (AAV2/2) or an AAV2 genome and an AAV8 capsid serotype (AAV2/8), wherein both the AAV2/2 and AAV2/8 vector particles were injected subretinally into a subject’s eye for the treatment of an ocular disorder (pg 2101, col. 2, “injected subretinally”; pg 2105, col. 2, “subretinal injections of AAV2/8”), and whereby AAV2 is recognized to transduce RPE cells (pg 2102, col. 1, “because AAV2 transduces…RPE”). 

Gordon et al (J. Neurosci. Methods 45:191-197, 1992) taught 20 years before the effective filing date of the instantly claimed invention that CFI expression is detected in non-liver cells, to wit, neural astrocytes. 

Anderson et al (Progress Retinal and Eye Res. 29: 95-112, 2010) taught that natural CFI expression, along with other alternative pathway proteins, is detected in the RPE and chorioidal tissues, as well as in nearly all other cells/tissues examined, e.g. RPE-choroid, neural retina, lung, and kidney (pg 101, Section 2.4; Figure 4B). 

Van deVen et al (Nature Genetics 45(7): 813-817, 2013; of record) taught the successful expression of human Complement Factor I from mRNA introduced into evolutionarily distant zebrafish cells (pg 815). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art recognized that Complement Factor I is naturally expressed in many anatomically different cells and tissues other than the liver, including retinal cells, and thus would have a reasonable expectation of success that expressing a transgene encoding said Complement Factor I would yield functionally active Complement Factor I in the artisan’s host cell, including retinal cells such as RPE cells. 

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631